United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40667
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTURO SOTO-FUERTE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-54-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Arturo Soto-Fuerte pleaded guilty to a charge of being

present illegally in the United States subsequent to deportation

and a conviction for an aggravated felony, a violation of

8 U.S.C. § 1326.   The district court sentenced him to seventy

months of imprisonment and three years of supervised release.

     Soto-Fuerte contends that the sentencing provisions of

8 U.S.C. § 1326(b) are unconstitutional.   He acknowledges that

his argument is foreclosed by Almendarez-Torres v. United States,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40667
                                 -2-

523 U.S. 224, 235 (1998), but he asserts that Almendarez-Torres

has been cast into doubt by Apprendi v. New Jersey, 530 U.S. 466,

490 (2000).    He seeks to preserve his argument for further

review.

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    We must follow Almendarez-Torres “unless and

until the Supreme Court itself determines to overrule it.”

Dabeit, 231 F.3d at 984 (internal quotation marks and citation

omitted).

     In addition, Soto-Fuerte argues that the written judgment of

conviction must be reformed to delete a condition of supervised

release that prohibits his possession of a dangerous weapon.   He

asserts that this condition is a special condition of supervised

release that conflicts with the district court’s oral

pronouncement of his sentence.

     Soto-Fuerte’s argument is foreclosed by our decision in

United States v. Torres-Aguilar, 352 F.3d 934, 938 (5th Cir.

2003).    Accordingly, the judgment of the district court is

AFFIRMED.